Citation Nr: 1123962	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected anal fistula.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to December 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision, which granted service connection for anal fistula and assigned a noncompensable evaluation, effective July 27, 2007; and a January 2008 RO decision, which denied a claim for service connection for prostate cancer.

In June 2009, a local hearing was held before a Decision Review Officer at the Hartford, Connecticut, RO.  In November 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  Transcripts of these proceedings have been associated with the claims folder.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's anal fistula has been manifested by complaints of leakage, bleeding, pain, itching, and irritation.

2.  On June 10, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of his claim for service connection for prostate cancer is requested.






CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for anal fistula have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2010).

2.  The criteria for withdrawal of an appeal of a claim for service connection for prostate cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for prostate cancer, the Veteran has withdrawn his appeal of this issue, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to this claim.
	
With respect to the Veteran's claim for an increased rating for anal fistula, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the Veteran has indicated that he has received private treatment for this condition in the past.  However, he further indicated at the November 2010 hearing and at the June 2009 hearing that some of these physicians have passed away.  Despite requests by VA, he has not submitted an Authorization and Consent to Release Information form for any of these physicians, nor has he indicated that he would like VA to obtain these records.  Further, the Veteran specifically indicated at the November 2010 hearing that he is not currently receiving treatment for this condition.  As such, the Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination in June 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected anal fistula since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, examined the Veteran, and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to a compensable evaluation for service-connected anal fistula.

A noncompensable evaluation is currently assigned to the Veteran's anal fistula under Diagnostic Code 7335.  The Veteran is seeking a higher evaluation.  

Diagnostic Code 7335 provides that fistula in ano be rated as impairment of sphincter control.   

Diagnostic Code 7332 evaluates rectum and anus, impairment of sphincter control.  Under this diagnostic code, a noncompensable evaluation is assigned for healed or slight impairment of the sphincter, without leakage.  A 10 percent disability rating is assigned when there is constant slight or occasional moderate leakage.  A 30 percent disability evaluation is contemplated for impairment of sphincter control characterized by occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent disability evaluation is assigned for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent disability rating is assigned for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332 (2010).

The Board notes that the Veteran underwent a VA examination in June 2009.  The examiner reviewed the claims file.  At this examination, the Veteran reported, over the years, having intermittent rectal pain associated with bright red blood per rectum.  The Veteran reported that blood drips into toilet water.  He has no history of persistent constipation, hard stools, or straining.  The Veteran currently reports flare ups every 3 to 4 months, which last about a day when he has bright red blood per rectum.  He uses no medications for this and it resolves on its own.  He also reported approximate monthly pain in the rectal area when he sits.  With regard to current symptoms, the Veteran was noted as having no anal itching, diarrhea, pain, tenesmus, swelling, perianal discharge.  No fecal incontinence was reported.  With regard to hemorrhoids, no current bleeding or thrombosis was noted.  It was noted that there were no effects of this condition on the Veteran's occupational functioning and daily activities except for pain when he sits with flare-ups.  Upon physical examination, it was noted that there was no evidence of fecal leakage.  The size of lumen - rectum and anus - was normal.  There were no signs of anemia, and no hemorrhoids were seen.  A small ovaloid tear was noted on the external anus  consistent with either fissure and/or fistula opening.  An external skin tag was noted as well.  There was no evidence of bleeding, and no rectal prolapse.  Sphincter tone was normal.  The examiner diagnosed the Veteran with anal fistula/fissure and noted that the Veteran had intermittent flares with mild residual functional impairments. 

In an April 2008 private treatment record from Urology Associates of Stamford, the Veteran was noted as having anal fissure, which is symptomatic and occasionally causes bleeding.  In May and November 2007 VA treatment records, the Veteran denied any blood in urine or stools.

At the November 2010 hearing, the Veteran indicated that he has constant irritation or itching around the anus.  He further clarified that he had itching or irritation 2, 3, or 4 times per week sometimes.  He stated that sometimes it is less and sometimes it is more.  The Veteran asserted that he has to be very diligent in cleaning himself with alcohol pads to prevent infection.  He reported that it causes him pain and that he sometimes cannot sit.  He indicated that his pain is a 5 on a regular basis and that he has to stand for hours sometimes due to pain.  The Veteran also indicated that about 2 or 3 times a week he has a discharge or leakage of pus and blood.  He indicated that he does not wear pads for this condition but believes perhaps he should.  He stated that no one has ever told him to wear pads and his doctors just stressed to keep the area clean.  He stated that he sometimes stains his clothes.  The Veteran further indicated that he does not suffer involuntary bowel movement.  He does, however, sometimes bleed when he has a bowel movement.  He indicated that this occurs about 2 to 4 times per week.  The Veteran also stated that his symptoms have been remained fairly consistent over the last several years.  In his July 2010 VA Form 9 Appeal, the Veteran indicated that he has leakage and bleeding at least 4 to 8 times per month, making it very uncomfortable to walk or sit.  In his February 2010 notice of disagreement (NOD), the Veteran indicated that he has itching, pain, and swelling daily, and he has constipation 2 to 4 times per month.  At the June 2009 hearing, the Veteran indicated that he bleeds every 5 or 6 months.  

As noted above, a 10 percent disability rating is assigned when there is constant slight or occasional moderate leakage.  In light of the Veteran's reports of bleeding and leakage on a regular basis and his reports of staining his clothes on occasion, the Board finds that the assignment of an increased rating of 10 percent is warranted in this case under Diagnostic Code 7332.  

With regard to assigning a disability rating in excess of 10 percent under Diagnostic Code 7332, the Board notes that there is no evidence of record, medical or otherwise, reflecting that the Veteran suffers involuntary bowel movements or suffers complete loss of sphincter control.  The Veteran specifically denied suffering involuntary bowel movements at the November 2010 hearing.  As such, an evaluation in excess of 10 percent cannot be assigned under Diagnostic Code 7332.  

The Board has reviewed the remaining diagnostic codes relating to the digestive system but finds Diagnostic Codes 7335 and 7332 are the most appropriate diagnostic codes to apply in this case and that an evaluation in excess of 10 percent is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2010).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anal fistula is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence supports an increased evaluation of 10 percent for the Veteran's service-connected anal fistula, but that the preponderance of the evidence is against a claim for a rating in excess of 10 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to service connection for prostate cancer.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  In the present case regarding the Veteran's claim for service connection for prostate cancer, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim for service connection for prostate cancer and it is dismissed.

	
ORDER

Entitlement to an evaluation of 10 percent for service-connected anal fistula is granted, subject to the laws and regulations governing the payment of monetary awards.

The appeal of the claim for service connection for prostate cancer is dismissed.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


